

Exhibit 10.11


Summary Description of the Compensation of
Non-Employee Directors of TETRA Technologies, Inc.




On December 14, 2010, the Board of Directors elected not to modify for the 2011
fiscal year the amounts of monthly cash retainers and meeting fees that were
effective as of January 1, 2010, paid to directors who are not officers or
employees of TETRA Technologies, Inc. (Non-Employee Directors). Directors who
are also officers or employees of TETRA Technologies, Inc. (the Company) do not
receive any compensation for duties performed as Directors.


Each Non-Employee Director other than our Chairman of the Board, Ralph S.
Cunningham, receives the following cash compensation:
 
·  
Monthly cash retainer of $3,333.33.

 
·  
Meeting fees of $1,500 for each Board meeting attended. In addition, members of
the Audit Committee, Management and Compensation Committee, Nominating and
Corporate Governance Committee, and Reserves Committee receive meeting fees of
$1,500 for each committee meeting attended. All meeting fees are payable on the
date of the meeting.



Dr. Cunningham receives a monthly cash retainer of $9,583.33. Dr. Cunningham
receives no additional compensation for attending meetings of the committees or
the Board, or for serving as our Chairman of the Board. Additional annual cash
retainers of $10,000 are paid to the chairmen of the Management and Compensation
Committee, the Nominating and Corporate Governance Committee, and the Reserves
Committee. An additional annual cash retainer of $15,000 is paid to the chairman
of the Audit Committee. All additional cash retainer amounts are payable in
quarterly installments.


Equity Compensation. On May 20, 2010, each Non-employee Director, including Dr.
Cunningham, received an award of 9,804 shares of restricted stock with an
aggregate grant date fair market value of $100,001. Twenty-five percent of the
shares of restricted stock so awarded vested on the date of grant, and
additional 25% portions of the award vested on August 20 and November 20, 2010
and February 20, 2011. It is anticipated that future compensation arrangements
approved by the Board of Directors will include awards of grants of
approximately $100,000 in value of restricted stock to each Non-employee
Director on an annual basis, to be awarded on or about May 20 of each year.
 
Reimbursement of Expenses. All Non-Employee Directors are reimbursed for
out-of-pocket travel expenses incurred in attending meetings of the Board and
committees (including travel expenses of spouses if they are invited by the
Company). Additionally, Non-Employee Directors traveling from out of state to
Board or committee meetings receive a $750 travel stipend.



 
 

--------------------------------------------------------------------------------

 
